DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-7, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gallup et al. (US 9,850,049).
Regarding claim 1, Gallup et al. discloses an apparatus comprising:
an elongated core formed of a malleable material (92 is described as a flexible wire tie in Column 4, line 62);
an outer cover for covering the core (Column 1, line 23 describes a coating), the outer core having an outer surface (Fig. 9A as shown);
an end cap (16),
the end cap being fixed at a first end of the outer cover (Column 3, line 23 and Figs. 10 and 11A recognize the anticipation of plural end caps wherein the end cap claimed here is distinct from the tie post claimed below); and
a tie post (94) comprising:
a post (Fig. 9A as annotated below) fixed to a second end of the outer cover, the post extending in a longitudinal direction from the second end and being configured for wrapping the outer cover around the post, the post being formed over the outer surface of the cover; and
a disk-shaped member (Fig. 9A as annotated below) connected to the post, the disk-shaped member (30) having a surface (under surface of the disk shown in contact with 98 in Fig. 9c) for preventing the wrapped outer cover from moving in the longitudinal direction off of the post, the disk-shaped member having a first center axis coincident with a longitudinal axis of the elongated core (Fig. 9A as shown).
Gallup et al. fails to disclose the outer cover being formed of an elastomer and the end cap formed of a material having a greater hardness than the outer cover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials of the claimed characteristics since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 2, Gallup et al. further discloses wherein the post is circular in cross section and having a second center axis coincident with the first center axis of the disk-shaped member and with the longitudinal axis of the elongated core (Fig. 9A as shown).

Regarding claim 3, Gallup et al. further discloses wherein a length of the post in the longitudinal direction is at least twice an outer diameter of the outer cover (Figs. 1A-9A as shown).

Regarding claim 4, Gallup et al. further discloses wherein the disk-shaped member is a cylindrical disk and the surface of the disk-shaped member is a lower surface of the cylindrical disk (Figs. 9A-9C as shown).

Regarding claim 5, Gallup et al. further discloses wherein half a difference between an outer diameter of the post and an outer diameter of the cylindrical disk is equal to or greater than an outer diameter of the elongated portion of the reusable twist tie (Fig. 9A shows the relative diameters).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallup et al. as applied to claim 1 above, and further in view of Martinson (US 2016/0009470).
Regarding claim 6, Gallup et al. discloses the invention except for wherein the disk-shaped member includes an outer surface having an indicia provided thereon. Martinson teaches an apparatus an other surface having an indicia (1720).
From this teaching of Martinson, it would have been obvious to one of ordinary skill in the art at the time of the invention to include indicia to enhance decorative appeal of the device.

Regarding claim 7, Martinson further discloses wherein the other surface is removable (Paragraph 40 lines 1-2 describe wherein the decorative portion is interchangeable) from the disk-shaped member. From this teaching of Martinson it would have been obvious to one of ordinary skill in the art at the time of the invention to include a removable surface enable a variety of design aesthetics without requiring an entirely new device.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677